Citation Nr: 1550997	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-21 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for residuals of a left elbow fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.

The Veteran and his spouse testified before a VA Decision Review Officer (DRO) at an August 2013 hearing; a transcript of the hearing is of record.

The Board has remanded the issue on appeal for additional development in May 2015. As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App 268 (1998).


FINDINGS OF FACT

1. The Veteran's left elbow fracture was noted on entry into service.

2. There was an increase in the severity of the Veteran's left elbow fracture during service.


CONCLUSION OF LAW

The Veteran's preexisting residuals of a left elbow fracture was noted at entry into service and aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for his left elbow and hand condition, asserting that his active duty service aggravated a preexisting left elbow fracture.  He contends that he injured his left elbow in 1964 while still in high school, but after surgery the elbow fully healed.  He asserts that his in-service physical activity, such as manual of arms and other exercises aggravated his left elbow fracture beyond its natural progression. See the August 2013 DRO hearing transcript.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §1111, 38 C.F.R. § 3.304(b). 

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §1153, 38 C.F.R. §3.306.

Service treatment records show that approximately three months prior to the Veteran's entrance to service, an examination report showed no disability of the left elbow. See the September 1967 report of medical examination. However, at the January 1968 examination for recruit training, a prior history of a left elbow operation was noted.  Based on the January 1968 examination report, the Board finds that the Veteran's prior left elbow injury was noted at entrance and therefore preexisted his military service.

When a defect, infirmity, or disorder is noted on the enlistment examination, the presumption of soundness never attaches, and the only benefits that can be awarded are for aggravation pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, the dispositive issue in this regard is whether the Veteran's preexisting left elbow disorder was aggravated by his service.

In determining whether there has been aggravation, the statute and regulation indicate that the first question to be asked is whether there was an increase in disability.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a preexisting injury or disease will be considered to have been aggravated by service 'where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease').  In other words, if there is an increase in disability during service, aggravation is presumed, and this presumption can only be rebutted with clear and unmistakable evidence that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  If VA determines that there has been an increase in disability, the presumption of aggravation applies regardless of whether the degree of worsening is enough to warrant compensation under the VA rating schedule.  Browder v. Derwinski, 1 Vet. App 204, 207 (1991).

The evidence of record shows that the Veteran was seen at Great Lakes Naval Hospital in February 1968, the doctor noted that his symptoms of pain occurred with abrupt extension of the elbow joint, likely because of local trauma to the ulnar nerve as it pushes against the hypertrophic bone from his old fracture.  The doctor also noted that there is no evidence of incapacitating joint disease and recommended that the Veteran be seen at a neurosurgical consultation with regards to a possible ulnar nerve relocation.  The doctor noted that the current symptoms the Veteran was experiencing would be minimized if he was not required to do any extending of the forearm and should be excused from manual arms.

The Veteran then appeared before a Medical Board in March of 1968 which found that his previous left elbow injury and operation was documented at his initial physical exam and noted that he was given a trial of duty.  However, during his trial of duty he reported to sick call several times complaining of pain in his left elbow.  The medical board decided that he did not meet the minimum physical standards of enlistment or induction and honorably discharged him from the U.S. Naval Service by reason of erroneous enlistment.  It was noted that the Veteran was informed of the Medical Board's findings and recommendation and did not desire to submit a statement of rebuttal.

Post service treatment records note continuing complaints and treatment for his left elbow disability.  In April 1968, private treatment records note complaints of arm being stiff. The Veteran reported being discharged from the military because of his arm. After physical examination, the private physician diagnosed him with a left arm injury and prescribed him pain medication.  In May 1974, the Veteran underwent a VA examination for his left elbow disability.  He reported falling in 1964 prior to service, and hitting his left elbow on a curb.  He explained that he suffered a fracture and was treated in Nebraska. He admitted to not mentioning the left elbow injury when entering service, and stated that he reinjured his left elbow during basic training.  After discharge from service, the Veteran informed the examiner that his left elbow continues to bother him.  After physical examination testing, the examiner diagnosed the Veteran with tardive ulnar nerve palsy, left secondary to old fracture, left elbow.

In January 2013, the Veteran was afforded a VA examination for his left elbow disability. He reported having left elbow surgery five years prior to joining the military. While in service, the Veteran stated that he developed pain and problems with his left elbow, which required evaluation at Great Lakes Naval Hospital At that time, he was found to be unfit for the military due to residuals of his elbow fracture and give a medical discharge.  After service, the Veteran worked for Western Electric for approximately four to five years and underwent left ulnar transposition to decrease left ulnar neuropathy symptoms. Since that time, he admitted to developing intermittent ulnar symptoms, along with numbness and tingling.  After physical examination and diagnostic testing, the examiner diagnosed the Veteran with left ulnar transposition. The examiner opined that the Veteran's left elbow disability, which preexisted service, Is less likely as not aggravated by his military service.  The examiner explained that the Veteran's left elbow returned to pre-military status after being discharged from service and he only developed symptoms leading to the ulnar nerve transposition approximately four to five years after service.  The symptoms leading to surgery are less likely as not the result of, aggravation beyond the natural progression or the cause of symptoms which occurred during basic training and later resolved after discharge.  The examiner seemed to imply that an increase in symptoms occurred following service; the opinion itself is unclear as to why such symptomatology does not represent an increase in severity of the preexisting disability.  Therefore, an additional VA examination and opinion was deemed warranted.  See the May 2015 Board remand.

The Veteran was afforded another VA exam in September 2015.  He reported that while in high school he had a left elbow fracture in 1964 and had an open reduction and internal fixation (ORIF) surgery.  The hardware used during surgery was removed after the healing.  He now reports elbow stiffness and pain, as well as numbness at the elbow and tingling of his fingers. He also stated that he noticed an onset of fingers/hand bilateral tremors one to two times a year, and that driving is okay, but feels pain aggravation when lifting more than five to seven pounds, as well as pain with prolonged keyboarding.  After physical examination, the examiner opined that the Veteran's preexisting left elbow disability was not aggravated by service.  The rationale provided was that the Veteran's current electromyography (EMG) report notes normal electrodiagnosis of the left ulnar nerve, and that the left carpel tunnel syndrome diagnosis is independent and separate from the ulnar nerve condition that resolved.  As for the Veteran's left elbow degenerative joint disease diagnosis, the September 2015 VA examiner stated that it was an "expected sequela/late progression after an elbow fracture, with little effect on range of motion and does not represent any significant aggravation beyond that, which is part of the natural progression after an elbow fracture," and as for the left elbow surgical scar diagnosis, this has been a stable finding since 1964, without any aggravation.

In support of his claim, the Veteran submitted an opinion dated August 2013 from Dr. J.C, M.D.  In his opinion, Dr. J.C. stated that the Veteran is undergoing investigations of symptoms that are affecting his left arm and hand, and that the Veteran recently had an EMG that confirmed the presence of a median mononeuropathy of the wrist.  The Veteran also submitted another opinion from Dr. J.C. dated September 2013, in which the doctor stated that he was asked to clarify his August 2013 opinion, to which he stated it is as least as likely as not that the Veteran's left elbow symptomatology is connected to his naval service.  Dr. J.C. noted that his rationale was supported by the following evidence, the Veteran's hospital visit at Great Lakes Naval Hospital, the chronicity of his symptomatology, the presence of a bone spur which takes time to develop, corroboration of events by both the patient and his wife, and that there is no other known or evidenced or likely insults to the elbow or the arm in the interim.  The doctor also notes that the Veteran was a three sport athlete throughout his high school years following the left elbow fracture.
      
The Veteran also submitted a September 2013 opinion from Dr. J.T, M.D.  The doctor stated that he first saw and evaluated the Veteran in August 2013.  He opined that the etiology of his elbow problems is multifactorial, but that his previous naval service was a significant contributing factor. 

In this case, the evidence includes conflicting medical opinions regarding whether the Veteran's left elbow fracture was aggravated beyond its natural progression during service.  It is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

Ultimately, the Board finds that the evidence is in relative equipoise as to whether the Veteran's pre-existing disability increased in service.  Thus, as this question is in equipoise, the presumption of aggravation attaches and the Board finds the evidence is not sufficient to rebut it.  Accordingly, service connection for residuals of a left elbow fracture is warranted via aggravation.  


ORDER

Service connection for residuals of a left elbow fracture is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


